DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim requires that the panel have the length, width, and height dimensions.  Each of those dimensions is supposed to satisfy some threshold (length, width, or height) over a range of values for at least one environmental condition.  The thresholds, environmental condition, or value ranges remained undefined and could refer to almost anything.  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.  The examiner will interpret the claim to mean that the panel has a length, width, and height.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8, 10, 11, 13, 17, and 19, is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Guevremont (U.S. 20080168735).
In re Claims 1, 10, 13, and 17 Guevremont teaches multiple building panels (110-140) with a building panel frame (220,230,240,250) configured to contain at least one interpanel connection component; and an interpanel connection component (260,270) contained within the building panel frame that is capable of coupling the building panel to a different building panel of the plurality of building panels, the interpanel connection component including one of a structural connector or a utility connector, the structural connector configured to support a portion of a load associated with a structure, the utility connector configured to transfer a utility through at least a portion of the building panel frame.  The panels have length, width, and height. (Figures 1-9)
In re Claims 4, 5, 11, and 19 Guevremont teaches a first alignment element associated with an alignment mechanism, wherein the first alignment element (protuberance 310) engages a second alignment element (groove 390) associated with the alignment mechanism to facilitate coupling the building panel with a second building panel, the second alignment element associated with the second building panel.  These alignment elements are embedded within the panel.  The stacked alignment elements have a tapered/graduated dimension that is V-shaped.  (Paragraph 0059-0060; Figures 1-9)
In re Claim 8, Guevremont teaches an insulation layer or a fire protection layer in the internal space between sheets 280 and 290.  (Paragraph 0057)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Unger (U.S. 3,694,976) in view of Guevremont (U.S. 20080168735).
In re Claims 1, 10, 13, and17 Unger teaches multiple building panels (10,10’) with an interpanel connection component (46a,48a,50a) that is capable of coupling the building panel to a different building panel of the plurality of building panels, the interpanel connection component including one of a structural connector or a utility connector, the structural connector configured to support a portion of a load associated with a structure, the utility connector configured to transfer a utility(46,48,50) from one panel to another.  The panels have length, width, and height.  (Figures 1-9)
Unger does not teach a building panel frame.
Guevremont teaches multiple building panels (110-140) with a building panel frame (220,230,240,250) configured to contain at least one interpanel connection component.  
It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the building frame with interpanel connection components (260,270).  The additional interpanel connection components would enhance the alignment and positioning of building panels (10,10’) with each other.  The panels are currently held in position by corner brackets (28).  Installing those brackets and insuring proper positioning and alignment would be aided with the interpanel connection components. In the combination, the interpanel connection component (46a,48a,50a) would be contained within the building frame.
Claims 2, 3, 6, 7, 9, 12, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger (U.S. 3,694,976) in view of Guevremont (U.S. 20080168735), and in further view of Mueller (U.S. 20180274704)
In re Claims 2, 3 and 15, the modified Unger has been previously discussed but does not teach a sensor that state information associated with the interpanel connection component.
Mueller teaches a pipe connector coupling with a sensor (131) and sensor module (164) that detects when a first pipe sleeve (100) completely engages a second pipe (200).  (Figures 6,7; Paragraph 0041) 
It would be obvious to modify Guevremont with the sensors taught by Mueller.  The sensor would verify the positioning, alignment, and integrity of the connection between pipe coupling sleeves/ interpanel connection components (46a,48a,50a) and the pipes that were connected to.
In re Claims 6, 7, 9, 12, 14, 18, and 20, Unger, modified by Mueller has been previously discussed.  Mueller also teaches an actuator (300) comprising a hydraulic, pneumatic, or electric motor to engage a pair of interpanel connection components/utility connectors (100,200).  In addition, Unger teaches pipe sleeves (46a,48a,50a) that are a utility connectors.  The examiner notes that as the sleeves are receiving pipes/utilities attached to adjacent panels, they support some of the load from those panels.  Therefore, the sleeves (46a,48a,50a) are combination of structural and utility connectors.  (Figures 2-8; Paragraphs 0025-0032)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevremont (U.S. 20080168735) in view of Zimmer (U.S. 20120060436)
In re Claim 16, Guevremont has been previously discussed but does not teach an electro- magnetic coupler operable to couple at least a pair of building panels of the plurality of building panels.
Zimmer teaches a building panel (101) with electromagnets disposed around an opening (102).  Panels (110) have magnets that coincide with the electromagnets around the opening.  This creates an electromagnetic lock to secure the panels(110) in place over the panel opening (101).(Paragraph 0046, Figure4)
It would be obvious to one of ordinary skill in the art at the time of the modify Guevremont with the electromagnetic lock disclosed by Zimmer in order to secure doors in place over openings in building panels.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. The applicant argues that the amended Claim 13 is no longer indefinite.  The examiner respectfully disagrees and refers the applicant to the rejection.
The applicant argues that the Guevremont reference does not teach interpanel connection components that couple to different panels or are configured to support a portion of the structural load.  The examiner respectfully disagrees.  The interfitting components do couple the panels together.  Furthermore projection (260) fitted up into and contacting the walls of cavity (270) of the second panel, it will experience the various structural loads exerted by and on that second panel such as weight and lateral wind loading.  The applicant argues that same for the Unger reference.  The examiner maintains that the inter panel connection components (46a,48a,50a) occur at the connective interface of panels (10,10’).   Therefore, they will experience the various structural loads exerted by and on that connected second panel such as panel weight and lateral wind loading.  Furthermore, since these are joints for various utilities, then allow the transfer of a utility from one panel to another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633